 


110 HR 2477 IH: State Child Well-Being Research Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2477 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Fattah introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part A of title IV of the Social Security Act to require the Secretary of Health and Human Services to conduct research on indicators of child well-being. 
 
 
1.Short titleThis Act may be cited as the State Child Well-Being Research Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)The well-being of children is a paramount concern for our Nation and for every State, and most programs for children and families are managed at the State or local level. 
(2)Child well-being varies over time and across social, economic, and geographic groups, and can be affected by changes in the circumstances of families, by the economy, by the social and cultural environment, and by public policies and programs at the Federal, State, and local level. 
(3)States, including small States, need information about child well-being that is specific to their State and that is up-to-date, cost-effective, and consistent across States and over time. 
(4)Regular collection of child well-being information at the State level is essential so that Federal and State officials can track child well-being over time. 
(5)Information on child well-being is necessary for all States, particularly small States that do not have State-level data in other federally supported databases. Information is needed on the well-being of all children, not just children participating in Federal programs. 
(6)Telephone surveys of parents represent a relatively cost-effective strategy for obtaining information on child well-being at the State level for all States, including small States, and can be conducted alone or in mixed mode strategy with other survey techniques. 
(7)Data from telephone surveys of the population are currently used to monitor progress toward many important national goals, including immunization of preschool children with the National Immunization Survey, and the identification of health care issues of children with special needs with the National Survey of Children with Special Health Care Needs. 
(8)A State-level telephone survey, alone or in combination with other techniques, can provide information on a range of topics, including children’s social and emotional development, education, health, safety, family income, family employment, and child care. Information addressing marriage and family structure can also be obtained for families with children. Information obtained from such a survey would not be available solely for children or families participating in programs but would be representative of the entire State population and consequently, would not only inform welfare policymaking, but policymaking on a range of other important issues, such as child care, child welfare, child health, family formation, and education. 
3.Research on indicators of child well-beingSection 413 of the Social Security Act (42 U.S.C. 613) is amended by adding at the end the following: 
 
(k)Indicators of child well-being 
(1)In generalThe Secretary shall develop comprehensive indicators to assess child well-being in each State by directing the Director of the Maternal and Child Health Bureau of the Health Resources and Services Administration (in this subsection referred to as the Director) to expand the National Survey of Children’s Health. 
(2)Requirements 
(A)In generalThe indicators developed under paragraph (1) shall include measures related to the following: 
(i)Education. 
(ii)Social and emotional development. 
(iii)Physical and mental health and safety. 
(iv)Family well-being, such as family structure, income, employment, child care arrangements, and family relationships. 
(B)Collection requirementsThe data collected with respect to the indicators developed under paragraph (1) shall be— 
(i)statistically representative at the State and national level; 
(ii)consistent across States; 
(iii)collected on an annual basis for at least the 5 years following the first year of collection; 
(iv)measured with reliability; 
(v)current; 
(vi)over-sampled, with respect to low-income children and families, so that subgroup estimates can be produced by a variety of income categories (such as for 50, 100, and 200 percent of the poverty level, and for children of varied ages, such as 0–5, 6–11, and 12–17 years of age); and 
(vii)made publicly available. 
(C)Other requirements 
(i)PublicationThe data collected with respect to the indicators developed under paragraph (1) shall be published as both actual numbers and expressed in terms of rates or percentages. 
(ii)Sample sizesSample sizes used for the collected data shall be adequate for microdata on the categories included in clause (vi) to be made publicly available without violating confidentiality standards. 
(D)Consultation 
(i)In generalIn developing the indicators required under paragraph (1) and the means to collect the data required with respect to the indicators, the Secretary shall require the Director to consult and collaborate with a subcommittee of the Federal Interagency Forum on Child and Family Statistics, which shall include representatives with expertise on all the domains of child well-being described in subparagraph (A). The subcommittee shall have appropriate staff assigned to work with the Maternal and Child Health Bureau during the design phase of the survey. 
(ii)DutiesThe Director shall consult with the subcommittee referred to in clause (i) with respect to the design, content, and methodology for the development of the indicators required under paragraph (1) and the collection of data regarding the indicators, and the availability or lack thereof of similar data through other Federal data collection efforts. 
(iii)CostsCosts incurred by the subcommittee with respect to the development of the indicators and the collection of data related to the indicators shall be treated as costs of the National Survey of Children’s Health. 
(3)Advisory panel 
(A)EstablishmentThe Secretary shall require the Director to establish, with the advice of the Federal Interagency Forum on Child and Family Statistics, an advisory panel of experts to make recommendations regarding the appropriate measures, methods, dissemination strategies, and statistical tools necessary for making the assessment required under paragraph (1) based on the indicators developed under that paragraph and the data collected with respect to the indicators. 
(B)Membership 
(i)In generalThe advisory panel established under subparagraph (A) of this paragraph shall include experts on each of the domains of child well-being described in paragraph (2)(A), experts on child indicators, experts from State agencies and from nonprofit organizations that use child indicator data at the State level, and experts on survey methodology. 
(ii)DeadlineThe members of the advisory panel shall be appointed not later than 2 months after the date of enactment of the State Child Well-Being Research Act of 2007. 
(C)MeetingsThe advisory panel established under subparagraph (A) shall meet— 
(i)at least 3 times during the first year after the date of enactment of the State Child Well-Being Research Act of 2007; and 
(ii)annually thereafter for the 4 succeeding years. 
(4)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2008 through 2012, $20,000,000 for the purpose of carrying out this subsection.. 
 
